Title: From George Washington to James Hunter, Sr., 15 June 1778
From: Washington, George
To: Hunter, James Sr.


                    
                        Sir,
                        Valley-forge. June 15th 1778.
                    
                    Your favor of the 12th Ulto did not come to my hands till yesterday. the Land therein mentioned hath not been legally conveyed, or properly secured to me by my Mother—this reason if no other would prevent me from selling either the Land, or the Wood that grows on it; but I have other reasons against it, equally forceable; one is, that I have had an intention, which my present situation & absence have been the only bar to the execution, of building a Saw Mill, for the purpose of sawing up the Pines which I am told the Land abounds in, and which constitutes the chief value of it provided its bowels have been stripped of all the Ore, and which is denied by some.
                    If no disadvantage on acct of Roads into the Land, and the consequent destruction of Wood & Timber by the Miners, & their followers, was to result I shd have no objection so far as the matter depended upon me, the thing at the sametime appearing absolutely necessary for the well being of your works, to part with the Ore upon terms which shall be Adjudged reasonable between man & man—wishing you success in your undertaking I am with great esteem & regard Sir yr Most obedt H. Servt
                    
                        Go: Washington
                    
                